Exhibit 10.1

 

Equipment Purchase Agreement

 

This Equipment Purchase Agreement (this “Agreement”) is entered into as of April
23, 2012 by and between Automation Engineering, LLC, located at 1415 Profit
Drive, Fort Wayne, IN 46808 (“Seller”), and NuPathe Inc., located at 227
Washington Street, Suite 200, Conshohocken, PA 19428 (“Buyer”).

 

WHEREAS, Buyer is engaged in the development and sale of pharmaceutical products
and is in the process of pursuing regulatory approval for its iontophoretic
patch to treat migraine (the “NuPathe Patch”);

 

Whereas, Buyer is seeking to purchase equipment suitable for the manufacture of
commercial quantities of an electronic card assembly (the “E-card”) to be
incorporated into the NuPathe Patch; and

 

WHEREAS, Seller is a designer and manufacturer of commercial equipment and has
submitted to Buyer, Quotation 11-8858H (the “Quotation”), which is incorporated
herein by reference, for the design and manufacture of an Automated Assembly and
Test System (“AATS”) to be used by Buyer to assemble and test commercial
supplies of the E-card; and

 

WHEREAS, Buyers wishes to purchase the AATS from Seller on the terms set forth
herein;

 

NOW, THEREFORE, for good and valuable consideration, AND INTENDING TO BE LEGALLY
BOUND, Buyer and Seller hereby agree as follows:

 

1.                                Equipment Manufacture/Purchase/Delivery

 

1.1.                      Seller agrees to: (a) manufacture the AATS at the
location specified above (the “Facility”); (b) perform such other services
related to the design, testing, delivery and installation of the AATS as more
fully set forth in the Quotation; and (c) provide the documentation set forth in
Section 3 of the Quotation (the “Documentation” ) and training set forth in
Section 4.3 of the Quotation, all in accordance with applicable federal, state
and local laws and regulations, the Specifications (as defined below), and the
standards and practices that are generally accepted in the industry and
exercised by other persons engaged in performing similar services.  All
materials, supplies, parts and components incorporated in the AATS shall be new,
unless permitted by the Buyer in writing, suitable for the intended use and in
accordance with the Specifications.

 

1.2.                      Following the manufacture and Initial Acceptance of
the AATS by Buyer at the Facility in accordance with Section 4.1 below, Seller
will deliver the AATS to Buyer at Buyer’s designated delivery location (the
“Delivery Location”) in accordance with the Quotation, any project plan agreed
to by the parties in writing and any other written delivery instructions provide
by Buyer to Seller.  Delivery shall be F.O.B., the Facility in accordance with
the Quotation.  Buyer shall be responsible for all costs of freight and
insurance.  Title to the AATS and the Documentation shall pass upon Final
Acceptance of the AATS at the Delivery Location, pursuant to Section 4.2, below;
however, risk of loss shall pass to Buyer upon delivery of the AATS packaged and
ready for shipment to a common carrier designated by Buyer from Seller’s

 

1

--------------------------------------------------------------------------------


 

Facility. Time is of the essence with respect to Seller’s performance of its
obligations hereunder.

 

1.3.                      Buyer will pay Seller an aggregate of $976,250, for
the AATS in accordance with the following payment schedule and as more fully set
forth in the System Pricing and Payment Terms set forth in the Quotation:

 

·                  10% down with purchase order

·                  20% due at project initiation

·                  30% due upon design approval

·                  20% due upon Initial Acceptance by NuPathe at Automation
Engineering

·                  20% due upon Final Acceptance

 

1.4.                      Seller will submit invoices for payment which will be
paid by Buyer within thirty (30) days after receipt.  Seller may charge a late
payment fee of 1.5% per month, or the maximum amount permitted by law if less
than 1.5% per month, for any payment not received within 30 days from invoice
date.

 

2.                                Design and Specifications/Project Timeline

 

2.1                         Buyer and Seller agree to jointly define
construction and performance specifications for the manufacture of the AATS
which shall: (a) include the principal characteristics and components of the
AATS, which at the time of delivery shall be suitable for commercial manufacture
of the E-Card; (b) conform to the description of the AATS set forth in the
Quotation; and (c) be in accordance with NuPathe Equipment Specification ES-1012
(together, the “Specifications”). Buyer and Seller also agree to jointly develop
a detailed project plan, including a fabrication timeline for the AATS (“Project
Plan”) in accordance with Section 4.2 of the Quotation.  The Specifications and
the Project Plan shall be subject to final approval in writing of both Buyer and
Seller on or before the date of the final design review meeting for the AATS and
shall be incorporated into this Agreement by this reference.

 

2.2                         No change to the Specifications may be made by
Seller without the prior written approval of Buyer. Buyer may propose a change
in the Specifications by submitting a written request to Seller. Within five (5)
business days after receipt of Buyer’s proposal for a change, Seller shall
prepare and submit to Buyer an estimate (the “Estimate”) in such detail as Buyer
may reasonably require, which shall contain (a) a description of the change,
including any changes to the Specifications, (b) any net increase or decrease in
the Pricing System, and (c) the effect of the change on the scheduled delivery
date.  Buyer shall accept or reject the Estimate within five (5) business days,
and if accepted, the parties will execute an amendment to this Agreement,
incorporating those changes.

 

3.                                Warranties/Disclaimer/Limitation of Liability

 

3.1                         Seller hereby warrants to Buyer, its successors and
assigns, that upon delivery of the AATS to the Delivery Location and for a
period of one (1) year from the date of Final Acceptance, as defined in Section
4.2 below, (the “Warranty Period”), the AATS manufactured and delivered
hereunder, including, without limitation, any

 

2

--------------------------------------------------------------------------------


 

parts, components, hardware or software, shall be (a) free from defects in
material and workmanship; (b) free from defects in design; (c) suitable for the
purposes intended; (d) in compliance with the Specifications; and (e) free from
liens or encumbrances on title. Delivery, inspection, testing, acceptance or use
of or payment for the AATS shall not affect Seller’s obligation under this
warranty. During the Warranty Period, Seller agrees to correct defects in the
AATS and repair or replace any part, component, hardware or software not
conforming to the foregoing warranty promptly, without expense to Buyer, when
notified of such nonconformity by Buyer, within ten (10) days unless replacement
part delivery lead times dictate otherwise, following discovery of such
nonconformity. In the event that Seller fails to correct defects in the AATS or
repair replace non-conforming parts, components, hardware or software within
thirty (30) days following such notice, Buyer shall have the right to correct
such defects or repair or replace such non-conforming parts, components,
hardware or software and charge Seller for the cost incurred by Buyer in doing
so.

 

3.2                         EXCEPT AS SET FORTH ABOVE, SELLER MAKES NO OTHER
WARRANTY, EXPRESS OR IMPLIED. SELLER MAKES NO WARRANTY WITH RESPECT TO ANY
EQUIPMENT OR SYSTEM WHICH HAS BEEN ALTERED OR SUBJECT TO MISUSE, ABUSE, OR USE
FOR WHICH IT WAS NOT DESIGNED.

 

3.3                         EXCEPT IN CASES OF INTENTIONAL MISCONDUCT OR GROSS
NEGLIGENCE, NEITHER PARTY SHALL BELIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
CONSEQUENTIAL OR INCIDENTAL DAMAGES, WHETER ARISING OUT OF BREACH OF ANY EXPRESS
OR IMPLIED WARRANTY, BREACH OF CONTRACT, NEGLIGENCE OR OTHERWISE.

 

4.                          Acceptance

 

4.1                               Initial Acceptance - Initial acceptance
testing of the AATS shall take place at the Facility in accordance with initial
acceptance criteria outlined in Section 2.6 of the Quotation and/or such
additional initial acceptance criteria agreed to by the parties in writing,
prior to shipment to the Delivery Location (collectively, “Initial Acceptance
Criteria”).  In the event Buyer determines, in its sole discretion, that the
Initial Acceptance criteria have been met, to Buyer’s satisfaction, Seller shall
ship the AATS to the Delivery Location in accordance with Section 1.2 of this
Agreement.

 

4.2                               Final Acceptance - Buyer shall inspect the
AATS within thirty (30) days after it is received at the Delivery Location (the
“ Final Acceptance Period”) to determine, in Buyer’s sole discretion, whether
the AATS conforms to the warranties set forth in Section 3.1 of this Agreement
(the “Warranties”).  Unless Buyer notifies Seller during the Final Acceptance
Period that the AATS fails to conform to the Warranties in one or more respects,
at the end of such Final Acceptance Period Buyer shall be deemed to have finally
accepted the AATS (“Final Acceptance”).  If Buyer notifies Seller during the
Final Acceptance Period that the AATS fails to conform to the Warranties in one
or more respects, in addition to any other rights or remedies Buyer may have,
Buyer shall not be required to Finally Accept the AATS until such time that
Seller repairs on replaces the AATS, including any parts, components, hardware
or software such that the AATS fully conforms to the Warranties

 

3

--------------------------------------------------------------------------------


 

5.                          Confidentiality

 

5.1                               All non-public documentation, technical
information, software, business information, or other materials that are
disclosed by one party (the “Disclosing Party”) to the other (the “Receiving
Party”) in the course of performing this Agreement shall be considered the
proprietary information (“Proprietary Information”) of the Disclosing Party. 
The Receiving Party shall: (a) hold the Disclosing Party’s Proprietary
Information in strict confidence; (b) use the Disclosing Party’s Proprietary
Information solely for the purposes of performing this Agreement; and (c) not
disclose the Disclosing Party’s Proprietary Information except to the Receiving
Party’s employees, contractors and agents having a need-to-know such information
for purposes of performing this Agreement and provided that such employees,
contractors and agents are bound by written obligations of confidentiality with
respect to such Proprietary Information that are comparable to those set forth
herein.

 

5.2                               The restrictions set forth in this Section 5
shall not apply to any information that (i) is independently developed by the
Receiving Party without use of the Disclosing Party’s Proprietary Information;
(ii) is lawfully received by the Receiving Party free of any obligation to keep
it confidential; or (iii) is or becomes generally available to the public other
than by breach of this Agreement; nor shall the restrictions set forth in this
Section 5, in any way, affect or limit Buyers right to use, repair, modify,
reproduce, license, sell or otherwise transfer the AATS after Final Acceptance
of and payment for the AATS.  In addition, either party may disclose the other
party’s Proprietary Information to the extent required by law or regulation
provided that, prior to disclosure, the Receiving Party provides written notice
to the Disclosing Party to the extent legally permissible and practicable so
that the Disclosing Party may seek a protective order or other limitations on
disclosure.

 

6.              Indemnification

 

6.1                               Each party shall indemnify and hold the other
party and its affiliates, directors, officers, employees, agents and customers
harmless from and against any and all damages, losses, liabilities, costs,
expenses and fees (including reasonable attorneys’ fees) arising out of or
resulting from any third party claim for personal injury or physical property
damage caused by the negligence, or willful misconduct or breach of this
Agreement by such party or its employees or agents.

 

6.2                              Seller shall be liable for and shall indemnify,
defend and save Buyer harmless from any infringement claim, suit or action,
alleging that the manufacture, use or sale of the AATS infringes any patent,
trademark, copyright, or other proprietary right; except, however, that when
such alleged infringement arises (a) as a necessary consequence of Seller’s
compliance with specifications furnished by Buyer which describe that aspect of
the AATS on which such alleged infringement is based, or (b) results from
modification made by Seller in or to the AATS or from the combination of AATS
with other products not sold hereunder, then Buyer shall be liable and shall
indemnify, defend and save Seller harmless therefrom.

 

4

--------------------------------------------------------------------------------


 

7.              Termination

 

7.1                               Either party shall have the right at any time
to terminate this Agreement for non-performance or material breach of this
Agreement by the other party where such breach is not cured within thirty (30)
days following receipt of notice from the non-breaching party; provided,
however, that no such termination of this Agreement shall relieve a breaching
party of any liability or obligation it might otherwise have.

 

7.2                               Buyer may terminate this Agreement at any time
and for any reason provided that Seller has received notice of such termination
more than thirty (30) days prior to the delivery date set forth in the
Quotation.  In the event of any such early termination, Buyer shall pay the
actual expenses, including allocated overhead and profit, incurred by Seller up
to the date that Seller receives such notice of cancellation which have not been
previously paid for.

 

8.              Miscellaneous

 

8.1                               Rule 10b-5 Limitations.  Seller acknowledges
that Seller is aware that the United States securities laws prohibit any person
who has material non-public information about a company or its securities from
purchasing or selling securities of such company, or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.
Seller covenants to refrain from purchasing or selling securities of Buyer and
from communicating material non-public information about Buyer or its securities
in violation of such securities laws.

 

8.2                               Restrictions on Announcements.  Seller shall
not make any announcement, oral presentation or publication relating to the
specific details of the AATS (provided that any such general discussion or
presentation regarding the AATS does not include or disclose any NuPathe
Proprietary Information), this Agreement or the services provide hereunder
without Buyer’s prior written consent, except as required by law or by court or
administrative order, provided however, that prior written notice is provided to
Buyer and that Buyer has the opportunity to appeal such requirement.  Seller
shall not employ or use the name of Buyer in any publication or promotional
material or in any form for public distribution, without the prior written
consent of Buyer.

 

8.3                               Entire Agreement.  This Agreement, together
with the Quotation, the Project Plan and the Specifications, constitutes the
entire agreement between the parties with respect to the subject matter hereof,
and supersedes any and all prior and contemporaneous communications,
representations, agreements or understandings, whether oral or written.  No
amendment or modification of this Agreement, the Quotation or the Specifications
shall be binding unless in a writing signed by both parties.

 

8.4                               Conflicting Terms and Conditions.  If and to
the extent that the terms and conditions of this Agreement are inconsistent with
the Quotation, Specifications, or Project Plan, the terms and conditions of this
Agreement shall apply. ANY TERMS OR CONDITIONS OF ANY PURCHASE ORDER OR
ACKNOWLEDGMENT GIVEN OR RECEIVED BY EITHER PARTY WHICH ARE ADDITIONAL TO

 

5

--------------------------------------------------------------------------------


 

OR INCONSISTENT WITH THIS AGREEMENT SHALL HAVE NO EFFECT AND SUCH TERMS AND
CONDITIONS ARE HEREBY EXCLUDED AND REJECTED BY EACH PARTY

 

8.5                               Construction of Agreement.  The failure of
either party to enforce any provision of this Agreement shall not be construed
as a waiver or limitation of that party’s right to subsequently enforce and
compel strict compliance with every provision of this Agreement.  If any
provision of this Agreement or the application thereof shall be invalid or
unenforceable, the remainder of this Agreement shall be unaffected thereby and
each remaining term or provision of this Agreement shall be valid and be
enforced to the fullest extent permitted by law.  This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to provisions of conflicts of law.

 

8.6                         Assignment. Neither Seller nor Buyer may assign this
Agreement or any rights hereunder or delegate the performance of any duties
hereunder without the prior written approval of the other party, which approval
shall not be unreasonably delayed or withheld; provided, however, that without
such consent, Buyer may assign this Agreement to an affiliate or in connection
with the transfer or sale of all or substantially all of its assets, stock or
business, or its merger, consolidation or combination with or into another
entity.  Subject to the foregoing, this Agreement shall be binding upon, inure
to the benefit of and be enforceable by the respective heirs, administrators,
successors and permitted assigns of the parties.

 

8.7                         Survival.  Any terms of this Agreement which by
their nature extend beyond its performance, expiration or termination
(including, without limitation, Sections 3, 5, 8.1, 8.2 and this Section 8.7)
shall survive any termination or expiration of this Agreement, however caused.

 

8.8                         Notices.  Any notices given under this Agreement
shall be in writing and shall be given by personal delivery, or sent by (a)
facsimile transmission (with message confirmed during normal business hours);
(b) first class mail, postage prepaid; or (c) Federal Express (or equivalent
overnight delivery service), delivery charges prepaid.  All notices shall be
given to a party at its respective address set forth above, or at such other
address as such party may specify by notice in accordance with this Section
8.8.  A notice shall be deemed given when actually received; provided, that if
any facsimile notice is received after 5:00 P.M. local time at the place of
receipt, it shall be deemed to have been given as of the next following business
day.

 

6

--------------------------------------------------------------------------------


 

8.9                         Signatories.  This Agreement may be executed in
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when joined, shall together constitute one and
the same agreement.  Any photocopy, facsimile or electronic copy of this
Agreement, or of any counterpart, shall be deemed the equivalent of an original.

 

ACCEPTED AND APPROVED BY AND BETWEEN:

 

AUTOMATED ENGINEERING, LLC

 

NUPATHE INC.

 

 

 

By:

/s/ Matthew D. Mummert

 

By:

/s/ Jane H. Hollingsworth

 

 

 

Name: Matthew D. Mummert

 

Name: Jane H. Hollingsworth

 

 

 

Title: Vice President - Sales

 

Title: CEO

 

7

--------------------------------------------------------------------------------